Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-9, and 12-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have amended the claims to put them in condition of allowance. The combination of all the features together were not found in the prior art. The limitations “acquiring coordinates of the target person in the images collected by the two cameras respectively, as well as camera matrices of the two cameras, wherein the camera matrices are acquired according to known camera parameters; obtaining the coordinate of the target person in the three-dimensional space according to the coordinates of the target person in the images and the camera matrices of the two cameras; wherein the obtaining the coordinate of the target person in the three-dimensional space according to the coordinates of the target person in the images and the camera matrices of the two cameras, comprises: 2Application No.: 16/934,174Docket No.: 17991-000038-US-CO assuming that X1 and X2 are the coordinates of the target person in the images under the two cameras, P1 is a camera matrix of a camera corresponding to X1, P2 is a camera matrix of a camera corresponding to X2, then a corresponding relationship between X1, X2 and the coordinate W of the target person in the three-dimensional space” with the rest of the claim language was not found in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/